DETAILED ACTION
This Office Action is in response to the application 17/182,062 filed on February 02nd, 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dice, U.S. Pub. Number 2003/0033510.
Regarding claim 1; Dice discloses a microprocessor, comprising:
one or more speculation buffers (par. 0040; translation lookaside buffers.) that are separated from and correspond to one or more conventional buffers (par. 0032; a typical conventional translation lookaside buffer.);
first logic that records first effects of one or more speculatively-executed instructions to the one or more speculation buffers, and that records second effects of non-speculatively-executed instructions to the one or more conventional buffers (par. 0098; fig. 3; stores contents of the register to memory location that exists within the memory page; ); and
second logic that (i) commits the first effects from the one or more speculation buffers to the one or more conventional buffers when the one or more speculatively-executed instructions that generated the first effects are committed (par. 0117; the length of each list for each respective processor can be equal to the maximum number of translation lookaside buffer entries that may be stored within the memory management units.), and that (ii) discards the first effects from the one or more speculation buffers when the one or more speculatively-executed instructions are cancelled (par. 0023; discard a speculative state associated with the load instruction and can reissue the load instruction for execution along with any instructions that were dependent upon the load.).
Regarding claim 2; Dice discloses the microprocessor of claim 1, wherein, the one or more speculation buffers comprise a speculative translation lookaside buffer (TLB), and the one or more conventional buffers comprise a TLB (par. 0064; each translation lookaside buffer span (e.g., associated with each TLB entry) to indicate that speculative execution of instruction is not allowed for instructions or data referenced by those instructions contained in memory related to the portions of the translation lookaside buffer that overlap with one another.); the first effects of the one or more speculatively-executed instructions comprise a memory address translation (par. 0068; each page table entry maps a range of virtual memory address to a range or page of physical memory addresses.); and committing the first effects from the one or more speculation buffers to the one or more conventional buffers comprises committing the memory address translation from the speculative TLB to the TLB (par. 0090; allow speculative execution of instructions in the processor for instructions related to that page.).
Regarding claim 3; Dice discloses the microprocessor of claim 1, wherein, the one or more speculation buffers comprise a speculative data cache, and the one or more conventional buffers comprise a data cache; the first effects of the one or more speculatively-executed instructions comprise a cache line; and committing the first effects from the one or more speculation buffers to the one or more conventional buffers comprises committing the cache line from the speculative data cache to the data cache (par. 0096; a cache memory coherency protocol operating between the first and second processors can be used to maintain coherency between the speculation indicators; the cache coherency protocol under operation by the speculative execution controller can automatically update the speculation indicator in the translation lookaside buffer cache in the memory management unit in the first processor to change its value from “1” to “0”, thus disallowing speculative execution in the first processor for the same page of memory.).
Regarding claim 4; Dice discloses the microprocessor of claim 1, wherein, the one or more speculation buffers comprise a speculative data cache; the first logic fills the speculative data cache with a cache line from system memory, without filling an intermediary cache; and committing the first effects comprises filling the intermediary cache with the cache line (par. 0096; a cache of memory locations maintained by each memory management unit in each processor can be forced to keep translation lookaside buffer entries resident at all times; since the cache in each processor contains the translation lookaside buffer entries and the speculation indicators upon which the instruction orderer in such processors bases its speculation execution decicions, if any changes are made to speculation indicators, a cache coherency protocol operating in each processor will “immediately” pickup the change to the speculation indicator for that translation lookaside buffer for each other processor that contains the same entry.).
Regarding claim 5; Dice discloses the microprocessor of claim 1, wherein, the one or more speculation buffers comprise a speculative data cache; the first logic fills the speculative data cache with a cache line from a first intermediary cache, without filling a second intermediary cache that is between the data cache and the first intermediary cache in a memory hierarchy; and committing the first effects comprises filling the second intermediary cache with the cache line (par. 0103; to detect such a multiaccess memory condition, at the point at which the memory management unit forms the access to the page table entry, the speculative execution controller operating within the second processor detects and retrieves the access to the page table entry by operating a multiprocessor cache coherency protocol such as MESI protocol.).
Regarding claim 6; Dice discloses the microprocessor of claim 1, wherein, the one or more speculation buffers comprise a speculative data cache corresponding to a first processing element; the first logic fills the speculative data cache for a speculatively-executed instruction by employing a cache probe in accordance with a cache coherence protocol (CCP) to obtain data from a second processing element; and the speculatively-executed instruction is held without filling the speculative data cache if the cache probe would result in a state change in a data cache of the second processing element (par. 0104; the cache coherency protocol detects and retrieves all memory transactions made by other processors to the memory to ensure cache coherency; the speculative execution controller can use this pre-existing feature of the protocol to monitor or snoop memory transactions; upon detecting a page table entry transaction, the speculative execution controller can inspect the data and signals driven on the bus by the cache coherency protocol to determine that it is a page table entry.).
Regarding claim 7; Dice discloses the microprocessor of claim 1, wherein a speculatively-executed instruction is held when a speculation buffer is full (par. 0102; the memory management unit in the second processor includes respective translation lookaside buffer entries for the two pages of memory ad contains the program code being executed or referenced at this time within the second processor.).
Regarding claim 8; Dice discloses the microprocessor of claim 1, wherein branch predictors are updated only with results from committed instructions (par. 0100; update the speculation indicators in the page table entries in the memory upon detecting a memory access condition.).
Regarding claim 9; Dice discloses the microprocessor of claim 1, wherein the one or more speculation buffers include a first speculation buffer that is used by first speculatively-executed instructions from a first context, and a second speculation buffer that is used by second speculatively-executed instructions from a second context (par. 0101; performs an access to fill the translation lookaside buffer within the page table entry from the page table so that the store instruction executing within the first processor is able to access the contents of the memory location.).
Regarding claim 10; Dice discloses the microprocessor of claim 1, wherein the first logic fills a speculation buffer entry based on execution of a first speculatively-executed instruction, and a second speculatively-executed instruction retrieves data from the speculation buffer entry prior to the first speculatively-executed instruction completing (par. 0072; prior to other processor requiring access to the same page table entry, the processor can speculatively execute instructions for memory referenced by the page table entry.).
Regarding claim 11; Dice discloses the microprocessor of claim 1, wherein a speculatively-executed instruction causes invalidation of at least a portion of a specified cache line, and the invalidation is deferred until retiring of the speculatively-executed instruction (par. 0082; monitoring results of an MESI cache coherency protocol insures that cache lines read by processors operating with a multiprocessing computerized device remain synchronized with each other.).
Regarding claim 12; Claims 12 is directed to a method which has similar scope as claim 1. Therefore, claim 12 remains un-patentable for the same reasons.
Regarding claims 14-19; Claims 14-19 depend from claim 12 which have similar scope as claims 2-11. Therefore, claims 14-19 remain un-patentable for the same reasons.
Regarding claim 20; Claims 20 is directed to a processing unit which has similar scope as claim 1. Therefore, claim 20 remains un-patentable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHOI V LE/
Primary Examiner, Art Unit 2436